Citation Nr: 0602531	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  97-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether a January 8, 1969 rating decision, in which the 
RO granted service connection for retinitis (active) with 
visual acuity loss of the right eye and assigned a 10 percent 
evaluation (subsequently revised to 20 percent for the period 
from May 18, 1968 to July 9, 1974), contains clear and 
unmistakable error (CUE).  

2.  Whether a July 25, 1974 rating decision, in which the RO 
determined that a 10 percent evaluation was warranted for 
retinitis with visual acuity loss of the right eye, contains 
CUE.  

3.  Whether a June 25, 1990 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, contains CUE.  

4.  Whether an April 5, 1996 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, contains CUE.  

5.  Entitlement to an increased evaluation for service-
connected right eye retinitis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to service connection for glaucoma, to 
include as secondary to the veteran's service-connected right 
eye retinitis.  

7.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.  

8.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO in 
September 1996, November 1999 and February 2002.  

The veteran's appeal also initially included the issues of a 
higher initial evaluation for service-connected type II 
diabetes mellitus and service connection for lung cancer.  

In May 2005, however, the veteran withdrew the increased 
evaluation claim and subsequently withdrew the service 
connection claim during his November 2005 videoconference 
hearing.  

The issues of increased evaluation for service-connected 
right eye retinitis and service connection for glaucoma, 
diabetic retinopathy and chloracne are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The January 8, 1969 rating decision, in which the RO 
granted service connection for retinitis (active) with visual 
acuity loss of the right eye and assigned a 10 percent 
evaluation (subsequently revised to 20 percent for the period 
from May 18, 1968 to July 9, 1974), was based on the correct 
facts as they were known at the time and a correct 
application of statutory and regulatory provisions extant at 
the time, and the decision did not include the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.  

2.  The July 25, 1974 rating decision, in which the RO 
determined that a 10 percent evaluation was warranted for 
retinitis with visual acuity loss of the right eye, was based 
on the correct facts as they were known at the time and a 
correct application of statutory and regulatory provisions 
extant at the time, and the decision did not include the kind 
of error of fact or law which would compel a conclusion that 
the result would have been manifestly different but for the 
alleged error.  

3.  The June 25, 1990 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, was based on the 
correct facts as they were known at the time and a correct 
application of statutory and regulatory provisions extant at 
the time, and the decision did not include the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.  

4.  The April 5, 1996 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, was based on the 
correct facts as they were known at the time and a correct 
application of statutory and regulatory provisions extant at 
the time, and the decision did not include the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.  


CONCLUSIONS OF LAW

1.  The January 8, 1969 rating decision, in which the RO 
granted service connection for retinitis (active) with visual 
acuity loss of the right eye and assigned a 10 percent 
evaluation (subsequently revised to 20 percent for the period 
from May 18, 1968 to July 9, 1974), did not involve CUE.  38 
C.F.R. § 3.105(a) (2005).  

2.  The July 25, 1974 rating decision, in which the RO 
determined that a 10 percent evaluation was warranted for 
retinitis with visual acuity loss of the right eye, did not 
involve CUE.  38 C.F.R. § 3.105(a) (2005).  

3.  The June 25, 1990 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, did not involve 
CUE.  38 C.F.R. § 3.105(a) (2005).  

4.  The April 5, 1996 rating decision, in which the RO 
continued and confirmed a 10 percent evaluation for retinitis 
with visual acuity loss of the right eye, did not involve 
CUE.  38 C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA applicability

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's CUE claims.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are 
not conventional appeals.  Rather, such claims are requests 
for revisions of previous decisions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

A claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  Id.  


II.  Applicable laws and regulations

In determining whether a rating decision was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers, compels the conclusion to 
which reasonable minds could not differ that the result would 
have been manifestly different but for the error.  Even where 
the premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

CUE errors "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 313.  

A disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE. See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  


III.  Factual background

In July 1968, the veteran applied for service connection for 
impairment of right eye vision.  His application included a 
June 1968 medical examination report indicating visual acuity 
of 20/100 of the right eye that was not corrected by glasses.  
This examination report, however, does not contain any other 
diagnoses, such as retinitis.  

Subsequently, in a January 8, 1969 rating decision, the RO 
granted service connection for central retinitis of the right 
eye and assigned a 10 percent evaluation as of May 18, 1968.  

The RO based this initial evaluation on a December 1968 VA 
examination showing right eye visual acuity of 20/70 
correctable to 20/60, stippling of the right macular area, 
and constricted vessels of the retina; a diagnosis of right 
central retinitis was made.  The veteran was notified of this 
decision in the same month but did not respond in any manner.  

In July 1974, the veteran underwent a further VA examination, 
which revealed right eye vision of 20/60.  Right fund central 
degenerative changes were noted, and a diagnosis of central 
retinitis (inactive) was rendered.  

Based on these examination results, the RO, in a July 25, 
1974 rating decision, continued the veteran's 10 percent 
evaluation for central retinitis of the right eye.  The 
veteran was notified of this decision in August 1974 but did 
not respond within the following year.  

In March 1990, the veteran applied for an increased 
evaluation for his right eye disorder.  Subsequently received 
records included a private June 1989 evaluation indicating 
right visual acuity of 20/60-1 , with a small right pupil and 
right sensitivity; and a March 1990 VA treatment record 
indicating right eye visual acuity of 20/60± and "[l]ittle 
refractive error."  

Based on these findings, the RO, in a June 25, 1990 rating 
decision, continued the 10 percent evaluation for the 
veteran's right eye disorder.  The veteran was notified of 
this determination in July 1990 but did not respond within 
the following year.  

The veteran again applied for an increased evaluation in 
December 1995.  Subsequently, the RO obtained a VA treatment 
record from August 1995 indicating right eye vision of 20/40-
2 and a diagnosis of amblyopia.  

In an April 5, 1996 decision, the RO continued the 10 percent 
evaluation for the veteran's right eye disorder on the basis 
of the findings from the August 1995 VA treatment record, 
which the RO described as a "VA examination."  

The veteran was notified of this decision in the same month, 
but, although he provided argument on unrelated issues in the 
subsequent year, he did not specifically respond to the April 
1996 rating decision.  

Recently, in the appealed November 1999 rating decision, the 
RO determined that the January 8, 1969 rating decision 
contained CUE, insofar as a 20 percent evaluation was 
warranted in view of evidence of right eye visual acuity loss 
combined with active eye pathology at that time.  As such, a 
20 percent evaluation was retroactively assigned as of May 
18, 1968.  

At the same time, the RO determined that the 20 percent 
evaluation should be retroactively reduced to 10 percent as 
of July 10, 1974 on the basis that there was no active 
disease pathology at that time.  

The RO also did not find any CUE in the noted 1990 and 1996 
rating decisions.  


IV.  Analysis of the January 8, 1969 rating decision

As noted above, the RO has already revised the January 1969 
rating decision on the basis of CUE so that the question for 
the Board now is whether CUE existed in view of the alleged 
failure to assign an evaluation in excess of 20 percent for 
the veteran's right eye disorder.  

The Board notes that, in the January 1969 rating decision, 
the RO assigned the initial 10 percent evaluation under 
Diagnostic Codes 6006 and 6079.  The RO later hand-corrected 
the former code section, changing it to "600G," although it 
does not appear from the 1968 Code of Federal Regulations 
that such a section existed.  In any event, the Board has 
reviewed all then-current and applicable code sections to 
determine whether CUE existed in the assignment of a 20 
percent evaluation.

Under 38 C.F.R. § 4.84a (1968), Diagnostic Code 6011 
(localized scars, atrophy, or irregularities of the central 
retina) allowed only for a maximum evaluation of 10 percent, 
unilaterally or bilaterally.  Diagnostic Code 6006 
(retinitis) allowed for an evaluation from 10 percent to 100 
percent based on visual acuity or field loss, with an 
additional 10 percent combined during continuation of active 
pathology.  

Under Diagnostic Code 6079, a 10 percent evaluation was 
assigned in cases of visual acuity of 20/70 in one eye and of 
20/40 in the other eye.  

As such, the RO based the 20 percent evaluation on the 
combination of impaired vision warranting a 10 percent 
evaluation under Diagnostic Code 6079 and evidence of active 
retinal pathology.  

The Board is aware that the veteran's June 1968 evaluation 
revealed right eye acuity of 20/100 that was not correctable.  
However, under Diagnostic Code 6079, this finding combined 
with 20/40 vision in the left eye still warranted a 10 
percent evaluation.  Therefore, even if the RO had utilized 
this finding in its decision, the outcome would have not been 
changed.  

Also, the Board is aware that Diagnostic Code 6006 allowed 
for evaluation on the basis of loss of field vision, and 
there is no indication that the RO afforded the veteran 
visual field testing.  Arguably, the results from such 
testing might have resulted in a more favorable outcome.  
However, the RO's inaction in this regard signifies a failure 
to fulfill its duty to assist the veteran, and such a failure 
does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 
at 384.  

In short, the Board concludes that the January 8, 1969 rating 
decision was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time.  

This decision also did not include the kind of error of fact 
or law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.  
The veteran's appeal, therefore, is denied as to this issue.  


V.  Analysis of the July 25, 1974 rating decision

As noted above, the question for the Board in regard to the 
July 1974 rating decision is whether there was CUE in the 
determination to not allow an evaluation in excess of 10 
percent for the veteran's right eye disorder.  The 20 percent 
evaluation retroactively assigned by the RO in the November 
1999 rating decision was effectuated only through July 9, 
1974.  

The rating criteria of Diagnostic Codes 6006, 6011, and 6079 
effective at the time of the July 1974 rating decision were 
identical to those included in the 1968 Code of Federal 
Regulations, including the provision of Diagnostic Code 6006 
for the combination of a rating for visual acuity loss and a 
minimum 10 percent evaluation for active pathology.  

The July 1974 VA examination, however, showed right eye 
visual acuity 20/60 but also revealed inactive retinitis.  In 
the absence of active pathology, there would have been no 
basis for an additional 10 percent evaluation under 
Diagnostic Code 6006.  Therefore, a 10 percent evaluation, 
contemplating visual acuity loss under Diagnostic Code 6079, 
was warranted.  

This VA examination did not encompass visual field testing, 
and, arguably, results from such testing might have resulted 
in a more favorable outcome.  Again, however, the RO's 
inaction in this regard signifies a failure to fulfill its 
duty to assist the veteran and does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. at 384.  

In short, the Board concludes that the July 25, 1974 rating 
decision was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time.  

This decision also did not include the kind of error of fact 
or law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error.  As 
such, there is no basis upon which to find CUE in this 
decision.  The veteran's appeal, therefore, is denied as to 
this issue.  


VI.  Analysis of the June 25, 1990 rating decision

Preliminarily, the Board observes that the rating criteria of 
Diagnostic Codes 6006, 6011, and 6079 effective at the time 
of the June 1990 rating decision were identical to those 
included in the 1968 and 1974 Code of Federal Regulations, 
including the provision of Diagnostic Code 6006 for the 
combination of a rating for visual acuity loss and a minimum 
10 percent evaluation for active pathology.  

In this rating decision, the RO confirmed the 10 percent 
evaluation for the veteran's right eye disorder, and the 
Board observes that this evaluation is consistent with the 
right eye visual acuity findings of 20/60-1 and 20/60±.  
Moreover, the findings of a small right eye pupil and 
sensitivity were not specified as indicative of active 
retinitis pathology.  

Prior to this rating decision, the RO did not afford the 
veteran a VA eye examination.  Even accepting that the 
absence of an examination constitutes a breach of VA's duty 
to assist the veteran, however, the RO's inaction in this 
regard does not constitute CUE, as a failure to fulfill the 
duty to assist is not considered CUE.  See Caffrey v. Brown, 
6 Vet. App. at 384.  

In short, the Board concludes that the June 25, 1990 rating 
decision was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time.  

This decision also did not include the kind of error of fact 
or law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error.  
Therefore, there is no basis upon which to find CUE in this 
decision.  The veteran's appeal is thus denied as to this 
issue.  


VII.  Analysis of the April 5, 1996 rating decision

As of April 1996, the rating criteria of Diagnostic Codes 
6006, 6011, and 6079 were identical to those included in the 
1968, 1974, and 1990 Code of Federal Regulations, including 
the provision of Diagnostic Code 6006 for the combination of 
a rating for visual acuity loss and a minimum 10 percent 
evaluation for active pathology.  

In this rating decision, the RO confirmed the 10 percent 
evaluation, and the Board observes that this evaluation fully 
contemplates the visual acuity finding of 20/40-1.  Moreover, 
the August 1995 VA treatment record indicates amblyopia but 
does not contain any description of symptoms consistent with 
active retinitis pathology.  

In the April 1996 rating decision, the RO characterized this 
treatment record as a "VA examination."  The treatment 
record is relatively limited in information and again 
contains no visual field findings.  The absence of such 
findings arguably constitutes a breach of VA's duty to assist 
the veteran.  Again, however, the RO's inaction in this 
regard does not constitute CUE, as a failure to fulfill the 
duty to assist is not considered CUE.  See Caffrey v. Brown, 
6 Vet. App. at 384.  

In summary, the Board concludes that the April 5, 1996 rating 
decision was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time.  

This decision also did not include the kind of error of fact 
or law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error.  

Accordingly, there exists is no basis upon which to find CUE 
in this decision, and the veteran's appeal is denied as to 
this issue.




ORDER

The January 8, 1969 rating decision, in which the RO granted 
service connection for retinitis (active) with visual acuity 
loss of the right eye and assigned a 10 percent evaluation 
(subsequently revised to 20 percent for the period from May 
18, 1968 to July 9, 1974), does not contain CUE; the appeal 
is denied as to this issue.  

The July 25, 1974 rating decision, in which the RO determined 
that a 10 percent evaluation was warranted for retinitis with 
visual acuity loss of the right eye, does not contain CUE; 
the appeal is denied as to this issue.  

The June 25, 1990 rating decision, in which the RO continued 
and confirmed a 10 percent evaluation for retinitis with 
visual acuity loss of the right eye, does not contain CUE; 
the appeal is denied as to this issue.  

The April 5, 1996 rating decision, in which the RO continued 
and confirmed a 10 percent evaluation for retinitis with 
visual acuity loss of the right eye, does not contain CUE; 
the appeal is denied as to this issue.  


REMAND

During his November 2005 videoconference hearing, the veteran 
described recent private treatment for his eyes from "Dr. 
Walls" in Winston-Salem.  Records of such treatment should 
be obtained prior to Board action on the veteran's claims of 
entitlement to an increased evaluation for service-connected 
right eye retinitis and entitlement to service connection for 
glaucoma and diabetic retinopathy.  See 38 U.S.C.A. 
§ 5103A(b).  

The veteran also noted that he had been told by a private 
doctor in Statesville, North Carolina that he suffered from 
retinopathy, which was not shown by his April 2005 VA eye 
examination.  

Although the veteran could not recall this doctor's name, he 
should be specifically notified that he may submit a 
statement from this or any other doctor addressing current 
treatment for, and the etiology of, his claimed retinopathy.  

Additionally, the veteran testified that he had been treated 
by "Dr. Collette" in Walnut Cove, North Carolina within one 
year of service for a skin condition, and there is no 
indication that records of such treatment are included in the 
claims file.  Efforts should be made to obtain these records 
as well.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
complete signed release forms, with full 
address information, for Dr. Walls and 
Dr. Collette.  He should also be notified 
that he may submit a medical opinion 
regarding his claimed retinopathy from a 
private doctor in support of his claim 
for service connection for that disorder.  

2.  Then, if signed release forms are 
obtained, the RO should contact Dr. Walls 
and Dr. Collette and request records of 
treatment of the veteran.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.  

3.  Upon receipt of additional evidence, 
the RO should review the claims file and 
determine whether further development 
(e.g., an additional VA examination or a 
further search for medical records) is 
necessary.

4.  Then, the RO should readjudicate the 
veteran's claims for an increased 
evaluation for service-connected right 
eye retinitis and service connection for 
glaucoma, diabetic retinopathy, and 
chloracne.  If the determination of one 
or more of these claims remains less than 
fully favorable, the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
allow an appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


